Citation Nr: 0620184	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-35 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen M. McLoughlin, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for PTSD.

The veteran appeared at the Board in June 2005 and offered 
testimony in support of his claim before the undersigned.  A 
transcript of that testimony has been associated with his 
claims file.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran and his 
representative if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess v. Nichelson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

The veteran has alleged that several stressors in service 
have led to his development of PTSD.  Among these stressors, 
the veteran claims that he experienced rocket attacks while 
stationed at Cam Rahn Bay.  A memorandum written in July 2004 
confirms that Cam Rahn Bay was attacked 7 times while the 
veteran was stationed there.    

The veteran gives a history of incarcerations in the 1970's, 
1990's and 2000's at federal institutions, as well as state 
institutions.  The veteran has also claimed incarceration in 
a Mexican prison for drug-related offenses.  Medical records 
from any facility where the veteran has been incarcerated 
should be obtained and associated with the claims folder.  

In July 2004, the veteran underwent a VA examination.  The 
examiner diagnosed the veteran with Anxiety Disorder but 
stated that the veteran's symptoms could be symptoms of PTSD 
if they linked to a verified stressor.  The examiner 
acknowledged the objective evidence of attacks on Cam Rahn 
Bay but dismissed them because he believed that the veteran 
was not significantly affected by the attacks.  The veteran 
later claimed that the examiner misunderstood his comments 
regarding the attacks.  

After the VA examination, a private medical doctor wrote a 
letter indicating that he believed the veteran suffered from 
PTSD.  However, the doctor based his diagnosis on an 
unverified stressor and did not specifically identify the 
rocket attacks as valid stressors.  Furthermore, the 
physician did not indicate whether he had knowledge of the 
veteran's pre and post-service criminal record and whether 
any of the veteran's stressors might stem from his criminal 
activities.  Other statements from private mental health 
professionals are also associated with the claims folder.

The Board hesitates to rely on the VA examination because of 
the ambiguity of its conclusion and the possibility that the 
veteran's statements were misinterpreted.  The Board also 
hesitates to rely on any private physician's diagnosis 
because the diagnosis is not based on a verified stressor, 
and it is unclear to what extent the veteran has divulged his 
non-service criminal/prison history to any examiner.  
Therefore, the Board feels another VA examination is 
warranted.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nichelson, 19 Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA, and non-VA, 
which treated the veteran for a 
psychiatric disorder since 1972.  After 
the veteran has signed the appropriate 
releases, those records, including office 
notes, and any other treatment records, 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran is requested to provide 
the names of the facilities, addresses 
and dates of incarceration at any 
corrective facility, federal prison, 
etc., where the veteran has served time, 
both before and after his military 
service.  This should include the Mexican 
facility where the veteran claims to have 
been imprisoned.  After the veteran has 
signed the appropriate releases, the 
medical and, if possible, any 
disciplinary records from any facility 
identified should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

4.  The veteran shall undergo a VA 
psychiatric examination to clarify 
whether he has PTSD related to documented 
stressors during service.  The RO must 
inform the examiner that only verified 
stressors can be considered when 
determining whether the veteran has PTSD.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the psychiatrist for review 
in conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.  The examiner should be instructed 
to either make a diagnosis of PTSD under 
DSM IV criteria or rule it out.  If PTSD 
is diagnosed, the psychiatrist should 
clearly identify the verifiable inservice 
stressor supporting the diagnosis.  If 
the stressor is based on non-service 
related events, this should be so stated 
by the psychiatrist.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  Adequate 
reasons and bases for any opinion 
rendered must be provided.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims file. The RO 
must notify the veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



